Exhibit 10.23(h)

AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made January 17,
2006 by and between Valassis Communications, Inc. (the “Corporation”) and
William F. Hogg, Jr. (the “Executive”).

WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of March 18, 1992, as amended on December 22,
1995, January 20, 1997, December 23, 1998 and January 5, 2001, January 11,
2002, July 8, 2002, January 13, 2004 and January 10, 2005 (the “Employment
Agreement”); and

WHEREAS, the Corporation and the Executive desire to amend the Employment
Agreement to extend the term of employment under the Employment Agreement.

1. Section 1(b) of the Employment Agreement shall be amended to read in its
entirety as follows:

“The Employment Period shall commence as of March 18, 1992 (the “Effective
Date”) and shall continue until the close of business on March 30, 2008.

2. All other terms of the Employment Agreement shall remain in full force and
effect.

3. This instrument, together with the Employment Agreement, contains the entire
agreement of the parties with respect to the subject matter hereof.

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be executed as of the day and year first above written.

 

VALASSIS COMMUNICATIONS, INC.

By:  

/s/ Barry P. Hoffman

Name:  

Barry P. Hoffman

Title:  

Executive Vice President and General Counsel

 

/s/ William F. Hogg, Jr.

 

William F. Hogg, Jr.

 

 

 

 